Citation Nr: 1314372	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  06-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for headaches to include migraine.  


ATTORNEY FOR THE BOARD

J. Meawad, Counsel













INTRODUCTION

The Veteran served on active duty from February 1968 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2009 and January 2012, the Board remanded the case for further development.  

Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran did not respond to the Board's request in February 2013 to clarify representation.  The Veteran is deemed therefore to represent himself in this matter. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

In the Board's previous remand, VA documents relating to the claim were requested.  A review of the record shows that the statement of the case issued in March 2006 has not been obtained and associated with the claims file as requested.  Although the RO stated in the September 2012 supplemental statement of the case that all of the remand directives were followed, there is no indication that the March 2006 statement of the case was associated with the record or that it was unavailable.




Accordingly, the case is REMANDED for the following action:

Obtain a copy of the statement of the case issued in March 2006. 

If the statement of the case does not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

And in either event furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


